        Case 2:18-cv-02505-NIQA Document 210 Filed 07/06/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANNA K. NUPSON,                                 )
    Plaintiff,                                  )
                                                )
       v.                                       )     Case No. 2:18-cv-02505-NIQA
                                                )
SCHNADER HARRISON SEGAL & LEWIS                 )
LLP, and BRUCE A. ROSENFIELD, ESQ.,             )
       Defendants.                              )


                                           ORDER

       AND NOW, this ______ day of _________________, 2021, upon consideration of the

Parties’ Joint Motion to Extend Discovery Deadline as to Depositions and Compliance with

Court Orders Only and to Extend Other Case Management Deadlines, it is hereby ORDERED

that such Motion is GRANTED and it is further ORDERED that:

       1.      The deadline for conducting the depositions of (1) specified non-party witnesses,

Larry Laubach, Lucia Hughes, Jonathan Freund, John Stoviak, John Giese, and Michael Gunter;

(2) the 30(b)(6) designee of Defendant Schnader Harrison Segal & Lewis LLP; (3) Roy Ross;

and (4) the continuing depositions of Anna Nupson and/or Bruce Rosenfield (to the extent the

parties agree to or the court orders any such continuation for either witness) shall be extended

from Friday, July 9, 2021 to Friday, September 10, 2021.

       2.      The deadline for conducting the deposition of John S. Middleton, shall be

extended from Friday, July 9, 2021 to Thursday, September 30, 2021.

       3.      The deadline for the deposition of a witness identified in paragraphs one (1) and

two (2) that may be the subject of any motions to modify, quash, compel or for protective order

shall be Thursday, September 30, 2021 or within 30 days following the Court’s ruling on such

motions, whichever is later.
         Case 2:18-cv-02505-NIQA Document 210 Filed 07/06/21 Page 2 of 6




        4.     The date by which Plaintiff and Defendants shall exchange affirmative expert

reports shall be extended from Wednesday, September 1, 2021 to Wednesday, November 3,

2021.

        5.     The date by which Plaintiff and Defendants shall exchange rebuttal expert reports

shall be extended from Wednesday, September 22, 2021 to Wednesday, November 24, 2021.

        6.     The date by which Plaintiff and Defendants shall file Dispositive Motions shall be

extended from Monday, October 25, 2021 to Monday, January 10, 2022 and any response to any

dispositive motion shall be filed within twenty-one (21) days thereafter.

        7.     In the event any motion remains pending before the Court after September 30,

2021 that may impact the taking or scheduling of the deposition of a witness identified in

paragraphs one (1) or two (2), the parties shall confer in good faith regarding an extension of the

deadlines set in paragraphs four (4) through six (6).

                                              BY THE COURT:

                                               _______________________________________
                                                                                   J.
        Case 2:18-cv-02505-NIQA Document 210 Filed 07/06/21 Page 3 of 6




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANNA K. NUPSON,                                  )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )      Case No. 2:18-cv-02505-NIQA
                                                 )
SCHNADER HARRISON SEGAL & LEWIS                  )
LLP, and BRUCE A. ROSENFIELD, ESQ.,              )
                                                 )
       Defendants.                               )
                                                 )

 JOINT MOTION TO EXTEND DISCOVERY DEADLINE AS TO DEPOSITIONS AND
  COMPLIANCE WITH COURT ORDERS ONLY AND TO EXTEND OTHER CASE
                     MANAGEMENT DEADLINES

       Plaintiff Anna K. Nupson and Defendants Schnader Harrison Segal & Lewis LLP and

Bruce A. Rosenfield, Esq. hereby jointly move and respectfully request this Court to enter an

order, substantially in the form annexed hereto, extending discovery deadlines as to certain

depositions, including depositions of specified non-party witnesses served with a subpoena for

deposition duces tecum as further outlined below, and compliance with court orders only and to

extend other case management deadlines. In support thereof, the Parties aver:

       1.      Plaintiff and Defendants agree that the deadline for conducting the depositions of

(1) specified non-party witnesses Larry Laubach, Lucia Hughes, John Giese, Jonathan Freund,

John Stoviak, Michael Gunter; (2) the 30(b)(6) designee of Defendant Schnader Harrison Segal

& Lewis LLP; (3) Roy Ross; and (4) the continuing depositions of Anna Nupson and/or Bruce

Rosenfield (to the extent the parties agree to or the court orders any such continuation for either

witness) shall be extended by approximately two months from Friday, July 9, 2021 to Friday,

September 10, 2021.
        Case 2:18-cv-02505-NIQA Document 210 Filed 07/06/21 Page 4 of 6




       2.      Plaintiff and Defendants agree that, due to availability of his Counsel, the

deadline for conducting the deposition of John S. Middleton shall be extended from Friday, July

9, 2021 to Thursday, September 30, 2021.

       3.      Plaintiff and Defendants agree that the deadline for the deposition of a witness

identified in paragraph one (1) or two (2) that may be the subject of any motions to modify,

quash, compel or for protective order shall be Thursday, September 30, 2021 or within 30 days

following the Court’s ruling on such motions, whichever is later.

       4.      Plaintiff and Defendants agree that the date by which Plaintiff and Defendants

shall exchange affirmative expert reports shall be extended from Wednesday, September 1, 2021

to Wednesday, November 3, 2021.

       5.      Plaintiff and Defendants agree that the date by which Plaintiff and Defendants

shall exchange rebuttal expert reports shall be extended from Wednesday, September 22, 2021 to

Wednesday, November 24, 2021.

       6.      Plaintiff and Defendants agree that the date by which Plaintiff and Defendants

shall file any dispositive motion shall be extended from Monday, October 25, 2021 to Monday,

January 10, 2022 and any response to any dispositive motion shall be filed within twenty-one

(21) days.

       7.      In the event any motion remains pending before the Court after September 30,

2021 that may impact the taking or scheduling of the deposition of a witness identified in

paragraphs one (1) or two (2), Plaintiff and Defendants agree they will confer in good faith

regarding an extension of the deadlines set in paragraphs four (4) through six (6).
        Case 2:18-cv-02505-NIQA Document 210 Filed 07/06/21 Page 5 of 6




       8.      An extension is warranted by the current status of unresolved discovery disputes,

current and potential motions and by the continuing pandemic, which requires significant

advance planning for travel and logistics related to taking depositions.

       WHEREFORE, for the above-referenced reasons, the Parties move this Honorable Court

for an Order extending certain deadlines in this matter, substantially in the form annexed hereto.

                                              Respectfully Submitted,

                                              For Plaintiff Anna K. Nupson

Dated: July 6, 2021                           /s/ Ben Davis

                                              Ben Davis, Esquire
                                              THE DAVIS KELIN LAW FIRM

                                              For Defendants Schnader Harrison Segal
                                              & Lewis LLP and Bruce A. Rosenfield, Esq.

Dated: July 6, 2021                           /s/ Lawrence G. McMichael

                                              Lawrence G. McMichael, Esquire
                                              DILWORTH PAXSON LLP
        Case 2:18-cv-02505-NIQA Document 210 Filed 07/06/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and complete copy of the foregoing instrument was served on
all counsel via the ECF system on this 6th day of July 2021.

                                                    /s/ Patrick Harrington
                                                    Patrick Harrington
